SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

661
CA 12-00134
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF COUNTY OF ERIE,
PETITIONER-RESPONDENT,

                      V                                            ORDER

RICHARD F. DAINES, COMMISSIONER, NEW YORK
STATE DEPARTMENT OF HEALTH, AND NEW YORK
STATE DEPARTMENT OF HEALTH,
RESPONDENTS-APPELLANTS.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-APPELLANTS.

WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), AND NANCY ROSE STORMER, P.C., UTICA, FOR
PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (Donna M. Siwek, J.), entered April 1, 2011
in a proceeding pursuant to CPLR article 78. The judgment granted the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs (see Matter of County of Niagara v
Daines, 91 AD3d 1288).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court